Order, in so far as appealed from, reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, on the ground that the taking of the property under the conditional sale contract was illegal, and, it appears, was made by threats and other unlawful acts over the protests of the vendees in possession. In exercising his option to declare the whole amount due and taking the property, the vendor stood strictly on his legal rights, and now must observe those of the vendees. The whole proceeding was not only irregular, but void, although it resulted in the taking and sale of the property without giving the vendees opportunity to pay the notes or redeem except upon the sale held after their business had been disrupted by the illegal acts of the vendor. Whether the vendees suffered substantial damages or not cannot be determined on this appeal. They are entitled to the security offered them by the undertaking, until the questions of trespass and damages can be determined. Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur.